Title: To Benjamin Franklin from Henry Wyld, 12 February 1782
From: Wyld, Henry
To: Franklin, Benjamin


Excellent Sir
Hatherlow Feby. 12th. 1782
The Company are sensible of the Honour done them, by your Excellencies reception of me; and beg you to accept their thanks for the indulgent manner you received Me in, and the especial kindness done to them, by giving Credit to my draft on My Friend, which i’m informed has recd. due honour, as the Remittance was requested and made the 9th. of this Inst. And ’though the Answer you returned to the second article, was such, as they did not expect to have received, considering what was offered in their behalf; yet they mean to emigrate directly, and hope you can have no objection to recommeng us to the Consideration of the Congress for Pensilvania for the expences, that they may be advansed to inable us to begin Business. If our Circumstances be such that we Cannot conveniently do witht. them, the method of obtaining the Loan to give us an only Right in such Machinery as we may introduce I desire you to mention, as those Inventions or any thing else in our power we will willingly set over for securing the repayment of such Money if obtained. They desire you to transmit Protections immediately and the name of any Captain that may appear to you in your situation confidential, as such intimation would of course be a great saving to us, sundry persons of ingenuity and ability mean to attend us, and some method should be thought of that they may be included among us and protected, pray think of the afair respecting a Captain, and communicate the same freely, as you have nothing to fear on his account from our Connection, and we desire to be in Ireland as soon as possible therefore hope you will write as soon as you can with convenience and direct for Mr. Henry Wyld schoolmr. of Mellor, to the care of Mr. Henry Merrick Currier of Chapelinlafirth Derbyshire and if Joseph Hague from Philadelphia has wrote transmit his at the same time, I am for myself and Co Your Excellencies very hble. Servant
Henry Wyld

P.S. Pray make mention whether you think you have Engins introdused into your Country for cuting small screws Much used in putting Engins together, or not, the screws cut by them Engins are all lengths from ½ an Inch to 6 Inches long.

 
Addressed: Mr. Fardinand Grand / Mercht. / Paris / per the favr. of Mr. Richd. Hennery of Ostend. / [In a different hand:] Evidently for Dr. Franklin
Notation: H. Wyld Haterlow 12. Fevr. 1782.
